Citation Nr: 0428736	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  00-22 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection of incoordination of the 
right hand due to left-sided intracerebral hemorrhage 
secondary to service-connected anxiety neurosis.  


REPRESENTATION

Appellant represented by:	Frederick S. "Rick" Spencer, 
Attorney-at-Law

WITNESSES AT HEARING ON APPEAL

Appellant and his son

ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk

INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.  

In a January 2000 rating decision, a Department of Veterans 
Affairs (VA) Regional Office (RO) denied the claim of service 
connection for incoordination of the right hand due to left-
sided cerebral hemorrhage secondary to the service-connected 
anxiety neurosis.  

On appeal to the Board of Veterans' Appeals (Board), in a May 
2002 decision, the Board denied the claim.  In March 2003 on 
appeal of the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), the Court granted the 
parties joint motion to vacate and remand the Board's 
decision because of the Board's failure to state its reasons 
and bases as to how VA complied with the Veterans Claims 
Assistance Act of 2000 (VCAA).  The remaining issue of an 
increase rating for anxiety was dismissed. 

In January 2002, the testified at a hearing before a Veterans 
Law Judge, who has since left the Board.  In September 2003, 
the Board notified the veteran's representative that the 
veteran had the right to another hearing before a Veterans 
Law Judge who would participate in the decision made on the 
appeal.  As there has been no response, another hearing has 
not been scheduled.

In January 2004, the Board remanded the claim to ensure VCAA 
compliance. 


FINDING OF FACT

Incoordination of the right hand due to a left-sided 
intracerebral hemorrhage is unrelated to the service-
connected anxiety disorder. 




CONCLUSION OF LAW

Incoordination of the right hand due to a left-sided 
intracerebral hemorrhage is not proximately due to or the 
result of the service-connected anxiety disorder. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and to assist a claimant 
in developing the information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the Court vacated the Board's 2002 decision to 
ensure VCAA compliance.  In a January 2004 remand, the Board 
instructed the RO to notify the veteran that the evidence 
needed to substantiate the claim of secondary service 
connection was competent medical evidence that the stroke he 
suffered was proximately due to or the result of service- 
connected anxiety or was aggravated by service-connected 
anxiety without resorting to pure speculation or remote 
possibility.  The notification was to include that if the 
veteran had evidence to substantiate his claim, not already 
of record, that was not in the custody of a Federal agency, 
such as records of private medical-care, State or local 
governments, he should submit the records himself or with his 
authorization, VA will make reasonable efforts to obtain the 
records on his behalf and that if he had evidence to 
substantiate his claim, not already of record, that was in 
the custody of VA or other Federal agency, VA will obtain any 
such records he identified.

In implementing the Board's remand, the RO sent a VCAA 
notification letter to the veteran in February 2004 
containing essentially the same notification that was 
contained in the Board's 2004 remand.  The veteran was given 
60 days to reply.  In addition, in the supplemental statement 
of the case, issued in May 2004, the RO cited the pertinent 
provision of 38 C.F.R. § 3.159 to ask for any evidence in the 
claimant's possession that pertained to the claim. 

Accordingly, the Board finds that the VCAA notice provided by 
the Board in the remand and RO's subsequent notice complied 
with Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(identifying evidence to substantiate the claim and the 
relative duties of VA and the claimant to obtain evidence); 
and Charles v. Principi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice).  

As for the content of the notice, that is, the 60-day 
response time, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 
2004) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

Although the VCAA notice was provided after the initial 
adverse determination, the veteran has not been prejudiced by 
the out-of-time notice because at the order of the Court, the 
Board cured the procedural defect by remanding the case to 
ensure VCAA compliance, which has been done.  And the veteran 
has the opportunity to submit additional argument and 
evidence and the opportunity for a hearing on the issue, 
which are the same procedural safeguards he would have had 
with a pre-adjudicatory VCAA notice.  For these reasons, no 
further procedural development is required to comply with the 
duty to notify under the VCAA.  

Duty to Assist 

Under the VCAA, VA has a duty to assist claimants to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A.  As the veteran has not identified any additional 
evidence, not already of record, and as there are otherwise 
no additional records to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with. 

Factual Background 

In January 1946, the veteran was awarded service connection 
for anxiety neurosis and a 30 percent was assigned and 
remained unchanged until 2002, when the Board granted an 
increase to 50 percent, which the RO implemented effective 
from 1999.

In March 1999, records of F. Rasul, M.D., reveal that the 
veteran was seen in follow-up for a cough, syncope, and 
asthmatic bronchitis.  The veteran reported that he did not 
have any more episodes of syncope.  The assessment was cough, 
syncope, hypertension, and asthmatic bronchitis.  Dr. R. 
noted that no more work-up was needed for syncope and that 
the veteran should continue his blood pressure medication and 
medication for cough suppression. 

About two weeks later, in March 1999, the veteran was 
admitted to White River Medical Center (WRMC) after a 
syncopal episode associated with coughing in which he fell 
and hit his head on the pavement. His wife reported a one-
month history of a cough and one prior brief episode of 
syncope.  In a contemporaneous consultation report, J.O.C., 
M.D., reported that the veteran presented with acute onset of 
syncope associated with an allergic coughing episode in which 
he fell and hit his head.  He later reported that the veteran 
had no recall of the events surrounding the stroke.  A CT 
scan revealed a large parenchymal left post-parietal 
hemorrhage.  

On neurosurgical consultation in April 1999, W.M.G., M.D., 
expressed the opinion that the veteran's intracerebral 
hemorrhage was most likely secondary to hypertension and he 
found right monoparesis of the right upper extremity.  The 
veteran completed rehabilitation related to the right upper 
extremity sensory and motor deficits, which were much 
improved and mild.  The diagnosis was intracerebral 
hemorrhage secondary to benign hypertension.

In a May 1999 statement, the veteran's wife stated that for 
several years the veteran had been too nervous to drive or to 
function in normal social situations.  She also stated that 
in February 1999 the veteran's syncopal episode was brought 
on by a cough and that in March he was coughing and had a 
stroke.  

In a December 1999 statement, J.E.Z., D.O., stated that the 
veteran had long-standing anxiety neurosis and recently an 
acute anxiety attack while attempting to attend a funeral of 
a cousin.  The doctor stated that the veteran had become 
quite anxious, began having a coughing spell, and upon 
exiting the car in which he had been a passenger, had a near-
syncopal episode and fell to the ground, subsequently having 
a hemorrhagic cerebrovascular accident (CVA).  The doctor 
expressed the opinion that normally a hemorrhagic CVA would 
not be directly related to anxiety neurosis, but in this case 
the veteran's fall was related to the acute anxiety neurosis.  
The doctor updated the report in January 2002 and March 2004. 

In December 1999 statement, J.O.C., M.D., reported that the 
veteran was well known to him since July 1998 for a history 
of anxiety disorder and tremors and a diagnosis of 
polyneuropathy.  The physician reported that after becoming 
quite anxious at a family member's funeral, the veteran 
suffered the acute onset of a left parietal intracerebral 
hemorrhage that began with a coughing episode and near 
syncope.  The physician stated that the coughing episode 
increased intracerebral blood pressure, resulting in an 
intracerebral hemorrhage.  

On VA examination in December 1999, the examiner noted that 
while attending a relative's funeral in March 1999, the 
veteran had an acute onset of difficulty speaking and right 
hemiparesis immediately preceded by a coughing episode.  The 
examiner also noted the statements of J.E.Z., D.O., and 
J.O.C., M.D., who related the occurrence of these symptoms to 
the veterans' anxiety disorder.  The examiner noted the 
veteran's hypertension as a very significant risk factor for 
cerebrovascular disease.  The examiner expressed the opinion 
that the left cerebral hemorrhage was a hypertensive 
hemorrhage and attributed the veteran's current condition, 
mild incoordination of the right hand, to hypertension.  
Also, the examiner stated that there was no scientific 
evidence that relates anxiety neurosis to the occurrence of 
an intracerebral hemorrhage.  

The veteran testified at a videoconference hearing in January 
2002.  On the veteran's behalf, additional time was requested 
to obtain medical evidence, which was granted. 

On a neuropsychological evaluation in July 2002, the examiner 
reported that the veteran's impaired brain function was 
similar to that associated with cerebrovascular 
insufficiency.  The diagnosis was organic brain syndrome 
secondary to cardiac disease. 

Analysis 

It is not argued or shown that the claimed disability is 
related to the veteran's period of active duty during World 
War II.  Therefore the only issue is whether the claimed 
disability is secondary to the service-connected disability. 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a). 

The veteran asserts that his anxiety disorder caused or 
contributed to his stroke and consequently the incoordination 
of the right hand.  

The evidence in favor of the claim consists of the statements 
of J.E.Z., D.O., and J.O.C., M.D., who have expressed the 
opinion that there is a relationship between the veteran's 
anxiety and the hemorrhagic CVA.  Dr. Z., while conceding 
that there is generally no link between hemorrhagic CVA and 
anxiety, proposed a chain of causation, starting with an 
anxiety attack that lead to a cough and syncope, causing a 
fall.  Other than the sequence of the events, Dr. Z did not 
provide any explanation by which anxiety triggered the CVA.  
Dr. C. also reported that the veteran's CVA followed an 
episode of acute anxiety and coughing that increased the 
intracerebral blood pressure, hence the intracerebral 
hemorrhage.

Neither Dr. Z. nor Dr. C. has explained the relationship 
between the anxiety and the coughing.  Significantly, Dr. C. 
reported contemporaneously with the event that the cough was 
allergy related.  Thus, even if the cough did precipitate a 
rise in intracerebral blood pressure, Dr. C. early had 
related the cough to another cause and there was evidence 
that the veteran had had similar episodes of coughing and 
syncope unrelated to anxiety.  Additionally, Dr. C. reported 
that the veteran had no memory of events preceding the 
incident.  Thus, there is no source of the information that 
the coughing episode was in any way related to the veteran's 
anxiety.  

As to causation, the Board finds more probative the 
contemporaneous report of Dr. C. that the cause of the 
coughing episode was unrelated to anxiety because of its 
proximity in time to the event.  The weight of the evidence 
is that the association of the cough with anxiety is 
speculative and relies on facts not in evidence, especially 
in light of contemporaneous medical evidence, documenting 
coughing and syncope associated with asthma and hypertension, 
not anxiety.  

For these reasons, the Board finds the chain of causation 
remote and speculative, and of little probative value to 
support the veteran's claim.

As for the evidence against the claim, the VA examiner 
expressed the opinion that veteran's CVA was of hypertensive 
etiology, a known risk factor for CVA, as did W.M.G., M.D.  
Moreover, the VA examiner stated that there was no scientific 
evidence relating anxiety neurosis to the occurrence of 
intracerebral hemorrhage.  

In the absence of scientific grounding of Dr. C's. opinion 
that anxiety caused the cough, which increased intracerebral 
blood pressure, the VA opinion has the greater probative 
weight.

Also there is no medical evidence that the service-connected 
anxiety aggravated the CVA and therefore the CVA and its 
residual of right hand incoordination are disabilities not 
proximately due to or resulting of service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

To the extent that the veteran's assertions about a 
relationship between his anxiety and his coughing episode is 
intended as or could be construed as expressing a theory of 
secondary service connection based on aggravation, the 
preponderance of the evidence against finding the cough 
related to anxiety compels disallowance of the claim on an 
aggravation theory as well as on a theory of causation.  In 
sum, the preponderance of the evidence is against finding 
right hand incoordination due to stroke proximately due to or 
the result of the veteran's service-connected anxiety 
neurosis, whether by direct causation or by aggravation. 38 
C.F.R. § 3.310(a) 


ORDER

Service connection for incoordination of the right hand due 
to a left-sided intracerebral hemorrhage secondary to 
service-connected anxiety neurosis is denied.



____________________________________________
	GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



